DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
Applicant states: “Applicants respectfully submit that claim limitations of the first separator sheet and the second separator sheet are positively recited in the claim and need not be “specially defined” for allowance over the prior art when such limitations are not disclosed nor suggested by the prior art. Applicant respectfully submits that the formation of a single separator using two porous resin sheets prior to winding fails to teach or suggest the limitations of a first separator sheet and a second separator sheet each wound around the cylindrical core and Applicants respectfully request reconsideration and withdrawal of the prior art rejection.”
Examiner respectfully disagrees. Examiner mentions the absence of a special definition so as to state that the plain meaning of a first separator sheet and a second separator sheet is given for interpretation. Although the prior art only discloses a single separator, claim 1 does not require first and second separators. Examiner maintains that the polyethylene sheet and the polypropylene sheet [0075] are sheets of the separator and therefore read on the claimed first separator sheet and the second separator sheet. 
Potentially future amended claim language that would require either a first sheet separator and a second sheet separator, or a first separator and a second separator would be found allowable over the prior art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 30-33, 35-38, 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JP 2011-238569 (see Machine Translation provided with 08/02/2019 IDS)).
Considering Claim 21, Kobayashi discloses an electrochemical storage cell (battery 1 [0022, Figure 2]) comprising:
a core (cylindrical core 30 [0022]); 
a plurality of terminals of opposite electrical polarity (lid 17 serves as external positive terminal [0025], case bottom 12 serves as external negative terminal [0026]); 
a first electrode sheet wound around the core and comprising coated opposing surfaces (positive electrode plate 60 is wound around core 30 [0022, Figure 2], contains positive electrode active material layers formed on both main surfaces of current collecting foil [0027]) and an uncoated conductive edge adjacent to a first end of the core (positive electrode foil exposed portions 62f are uncoated [0027] and are joined adjacent to the top end of the core 30 [0030, Figure 2]); 
a second electrode sheet wound around the core and comprising coated opposing surfaces (negative electrode plate 70 wound around core 30 [0022, Figure 2], contains negative electrode active material layers formed on both main surfaces of current collecting foil [0027]) and an uncoated conductive edge adjacent to a second end of the core (negative electrode foil exposed portions 72f are uncoated [0027] and are joined adjacent to the bottom end of the core 30 [0030, Figure 2]); 
a first separator sheet and a second separator sheet each wound around the cylindrical core (separator 80 is wound around the core 30 [0022, Figure 2], separator may be composite material in which a porous resin sheet made of polyethylene and a porous resin sheet made of polypropylene are laminated together [0075]), and wherein the first and second separator sheets are positioned between the first and second electrode sheets to mechanically and electrically separate the coated opposing surfaces of the first and second electrode sheets (negative electrode plate 70, separator 80, and positive electrode plate 60 are laminated in order [0041], separator sheets comprise polyethylene and polypropylene resin [0075]); and 
wherein portions of the uncoated conductive edges of the first and second electrode sheets are bent inwardly toward the core (foil exposed portions 62f and 72f of the positive and negative electrode plates respectively are each bent inwardly towards the core 30 [Figure 2]) to provide electrical coupling of each of the first and second electrode sheets to a respective one of the terminals (foil exposed portions 62f and 72f are welded to metallic core [0061] such that the external terminals are electrically coupled to the respective electrode sheets through the core [0025, 0026]). 
	Considering Claim 22, Kobayashi discloses that the bent portions of the uncoated conductive edges of the first and second electrode sheets are angularly co-located relative to the core (foil exposed portions 62f and 72f are angularly co-located around the core [Figure 2]). 
	Considering Claim 23, Kobayashi discloses that the bent portions of the uncoated conductive edges of the first electrode sheet are electrically coupled to each other and the bent portions of the uncoated conductive edges of the second electrode sheet are electrically coupled to each other (foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 [0030]). 
	Considering Claim 24, Kobayashi discloses that the bent portions of the uncoated conductive edges of the first electrode sheet are welded to each other and the bent portions of the uncoated conductive edges of the second electrode sheet are welded to each other (foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 [0030]). 
	Considering Claim 30, Kobayashi discloses that the bent portions of the each of the uncoated conductive edges of the first and second electrode sheets are electrically coupled to a respective one of the terminals in the absence of conductive tabs which are welded to the first and second electrode sheets (foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 without conductive tabs welded to the electrode sheets [0030, Figure 2]).
	Considering Claim 31, Kobayashi discloses that the bent portions of the uncoated conductive edges of the first and second electrode sheets are electrically coupled to the core (foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 [0030] such that the external terminals are electrically coupled to the respective electrode sheets through the core [0025, 0026]). 
	Considering Claim 32, Kobayashi discloses that the bent portions of the uncoated conductive edges of the first and second electrode sheets are welded to the core (foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 [0030] such that the external terminals are electrically coupled to the respective electrode sheets through the core [0025, 0026]). 
	Considering Claim 33, Kobayashi discloses that the core is conductive (foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 [0030] such that the external terminals are electrically coupled to the respective electrode sheets through the core [0025, 0026]).	
Considering Claim 35, Kobayashi discloses an electrochemical storage cell fabrication method (battery 1 winding method [0022, Figure 2]) comprising:
winding a first electrode sheet around the core and comprising coated opposing surfaces (positive electrode plate 60 is wound around core 30 [0022, Figure 2], contains positive electrode active material layers formed on both main surfaces of current collecting foil [0027]) and an uncoated conductive edge adjacent to a first end of the core (positive electrode foil exposed portions 62f are uncoated [0027] and are joined adjacent to the top end of the core 30 [0030, Figure 2]); 
winding a second electrode sheet around the core and comprising coated opposing surfaces (negative electrode plate 70 wound around core 30 [0022, Figure 2], contains negative electrode active material layers formed on both main surfaces of current collecting foil [0027]) and an uncoated conductive edge adjacent to a second end of the core (negative electrode foil exposed portions 72f are uncoated [0027] and are joined adjacent to the bottom end of the core 30 [0030, Figure 2]); 
winding a first separator sheet and a second separator sheet each around the cylindrical core (separator 80 is wound around the core 30 [0022, Figure 2], separator may be composite material in which a porous resin sheet made of polyethylene and a porous resin sheet made of polypropylene are laminated together [0075]), and wherein the first and second separator sheets are positioned between the first and second electrode sheets to mechanically and electrically separate the coated opposing surfaces of the first and second electrode sheets (negative electrode plate 70, separator 80, and positive electrode plate 60 are laminated in order [0041], separator sheets comprise polyethylene and polypropylene resin [0075]); and 
wherein portions of the uncoated conductive edges of the first and second electrode sheets are bent inwardly toward the core (foil exposed portions 62f and 72f of the positive and negative electrode plates respectively are each bent inwardly towards the core 30 [Figure 2]) to provide electrical coupling of each of the first and second electrode sheets to a respective one of the terminals (foil exposed portions 62f and 72f are welded to metallic core [0061] such that the external terminals are electrically coupled to the respective electrode sheets through the core [0025, 0026]). 
	Considering Claim 36, Kobayashi discloses that the bent portions of the uncoated conductive edges of the first and second electrode sheets are angularly co-located relative to the core (foil exposed portions 62f and 72f are angularly co-located around the core [Figure 2]).
	Considering Claim 37, Kobayashi discloses that the bent portions of the uncoated conductive edges of the first electrode sheet are electrically coupled to each other and the bent portions of the uncoated conductive edges of the second electrode sheet are electrically coupled to each other (foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 [0030]).
	Considering Claim 38, Kobayashi discloses that the bent portions of the uncoated conductive edges of the first electrode sheet are welded to each other and the bent portions of the uncoated conductive edges of the second electrode sheet are welded to each other (foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 [0030]).
	Considering Claim 44, Kobayashi discloses that the bent portions of the each of the uncoated conductive edges of the first and second electrode sheets are electrically coupled to a respective one of the terminals in the absence of conductive tabs which are welded to the first and second electrode sheets (foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 without conductive tabs welded to the electrode sheets [0030, Figure 2]).
	Considering Claim 45, Kobayashi discloses that the bent portions of the uncoated conductive edges of the first and second electrode sheets are electrically coupled to the core (foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 [0030] such that the external terminals are electrically coupled to the respective electrode sheets through the core [0025, 0026]). 
	Considering Claim 46, Kobayashi discloses that the bent portions of the uncoated conductive edges of the first and second electrode sheets are welded to the core (foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 [0030] such that the external terminals are electrically coupled to the respective electrode sheets through the core [0025, 0026]).
	Considering Claim 47, Kobayashi discloses that the core is conductive (foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 [0030] such that the external terminals are electrically coupled to the respective electrode sheets through the core [0025, 0026]).
Allowable Subject Matter
Claims 25-29, 34, 39-43 and 48-54 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 25 and 39, Kobayashi does not disclose or suggest any cutouts of the foil exposed portions, nor bending or compressing the foil exposed portions at locations adjacent to said cutouts as required by the claims. Prior art reference JP 2004-095487 (IDS 08/02/2019 (see attached Machine Translation)) discloses electrode connection pieces bent at a right angle toward a winding axis adjacent to notches [page 7, Figure 3]. Although a winding shaft is known in the art [page 2], a central hole is present so as to inject electrolyte and insert a welding rod [page 8], so the reference does not read on the core of the claims, nor are the teachings applicable to the configuration and fabrication method of Kobayashi. 
Regarding claims 26-29 and 40-43, Kobayashi discloses that core has a top protruding portion 38 that penetrates the lid through hole [0031, Figure 2], but the core bottom is joined to the case bottom 12 by beam welding a welded portion WP [0031, Figure 2], so Kobayashi does not disclose, suggest, or render obvious a second conductive core insert as required by the claims. 
Regarding claims 34 and 48, Kobayashi discloses a separator 80 that separates the core 30 from the coated electrode sheets [Figure 2, 0041], but foil exposed portions 62f and 72f are respectively joined and welded to each other on metallic core 30 [0030] such that the external terminals are electrically coupled to the respective electrode sheets through the core [0025, 0026]. The core must be electrically coupled to the electrode sheets, and the foil exposed portions do not overlap with the separator [0041]. Therefore, Kobayashi does not suggest that the first electrode sheet is positioned to mechanically and electrically separate the core from the coated opposing surfaces of the first electrode sheet as required by the claims. 
Prior art reference US PGPub 2006/0257735 discloses a center pin 500 for a battery [Figure 1B, Abstract]. First and second electrode taps 215, 225 are bent toward the center pin 500 [0036, Figure 1B], but these are separate components from the electrode plates [0036] and they are not wound around the center pin as required by the claims. 
Regarding claims 49 and 50, Kobayashi does not suggest that the bent portions are positioned at different locations around a circumference of the cell, nor second portions that are not bent inwardly towards the core as required by the claims. All of the uncoated portions are bent inwardly towards the core so as to join at the core, and all of the portions are positioned at the same location around the circumference of the cell so as to be joined together at the core [Figure 2]. 
	Regarding Claims 57-61, Kobayashi discloses that sheets are laminated together to form a single separator [0075], so the prior art does not teach or suggest separated first and second separator sheets or separately wound sheets as required by the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725